DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the Applicants’ Remarks dated March 11, 2022:
	Regarding the rejection of claims 1, 6, 9, 14, and 16 under 35 U.S.C. 102(a)(2) and claims 2-5, 7-8 10-13, 15, and 17-20 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that Lovett fails to teach newly added features incorporated from dependent claims 2 and 3. Examiner agrees as Lovett was not relied on to teach dependent claims 2 and 3. Applicants further argue that Millington does not teach the features of independent claims, as amended. In particular, Applicants argue that “paragraph [0060] of Millington explicitly cites use of the SNTP protocol, which estimates latency based on an RTT measurement (see Applicant’s paragraphs [0005] and [0019] (reproduced above)). In contrast, claims 1 and 16 recite a “fixed known delay” in place of estimated latency that provides improved clock synchronization accuracy as compared to the prior art, including Millington. Paragraph [0184] of Millington also does not appear to disclose or suggest the recited “a snapshot of the master timing reference transmitted over the dedicated channel and a fixed known delay for a data packet containing the snapshot to be transmitted between the master device and the slave device,” but instead discusses the functionality of a “digital or analog converter clock 34,” which bears no relevance to Applicant’s claims”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1, 4-16, and 19-22 are allowed.

Related Prior Art
Horak et al. (US 2011/0213278 A1) teaches a snapshot of the timer that allows a device to reliably and deterministically find out when exactly the packet was sent according to its onboard time base. The devices takes this snapshot and compares it to what it should be, given a known synchronization packet rate. The difference is used to synchronize the local timer with the master access point clock (par. [0084]). However, Horak fails to teach all of the claimed elements of independent claims 1, 16, and 20-22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442